



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Piekarski, 2016 ONCA 183

DATE: 20160302

DOCKET: C58604

Watt, Lauwers and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Zdzislaw Piekarski

Appellant

Tina Kaye, for the appellant

Alexander Hrybinsky, for the respondent

Heard: March 1, 2016

On appeal from the conviction entered on January 24, 2014
    by Justice Nancy S. Kastner of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant challenges his conviction on the basis that the trial
    judge applied a different standard of scrutiny to the testimony of the
    complainant than she applied to the testimony of the appellant.

[2]

As this court has said on many occasions, this is an argument that is
    very difficult to successfully make in this court. The standard is a stringent
    one and is not met in this case. We are simply not satisfied that the findings
    of the trial judge reflect such uneven scrutiny. The findings the trial judge
    made were open to her and available on the evidence adduced at trial.

[3]

The appeal is dismissed


